ELECTRONIC RECORD




COA # 14-14-00060-CR                                   OFFENSE: Aggravated Robbery


STYLE: Hugh Audrie Carter, III v The State of Texas                COUNTY: Harris

COA DISPOSITION: Affirmed                              TRIAL COURT: 338th District Court



DATE: October 21. 2014     Publish: No                         TC CASE #: 1366763




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Hugh Audrie Carter, III v The State of Texas

CCA#


                                      Petition        CCA Disposition: \W •( 6 • /T !/» V
FOR DISCRETIONARY REVIEW IN CC:a IS:                  DATE:                                  W
                                                      JUDGE:

DATE:        0l//ifMS                                 SIGNED:                       PC:

JUDGE:          jf^f LfAAsOfa-,                       PUBLISH:                      DNP:




                                                                                           MOTION FOR


                                                              FOR REHEARING IN CCA IS:


                                                          JUDGE:


                                                                                    ELECTRONIC RECORD